Title: To James Madison from Alexander Wolcott, 18 September 1805
From: Wolcott, Alexander
To: Madison, James


          ¶ From Alexander Wolcott. Letter not found. 18 September 1805. Acknowledged in Daniel Brent to Wolcott, 3 Oct. 1805, as dealing with impressed seaman Anthony Powers, whose father, Gregory Powers of Stow, Ohio, had also written to the State Department in a letter received “about the first of Sepr” (DNA: RG 59, Preliminary Inventory 15, entry 929, Misc. Correspondence with Collectors of Customs regarding Impressed Seamen, 1796–1814, box 12).
        